Per Curiam.

The furrender by Ballard is good as to both. If a plaintiff will eleft to fue fpeciai bail jointly, he who is firft taken ihall have time to, *54furrender till the laft is taken alfo, and till the time allowed him [the laftj for furrendering is expired. If he foes them Jeparaidy, then each may be feparately fixed ; or one may he fixed, and foe other may af-terwards furrender the principal, and be difcharged. So that, in fafit, plaintiff may have the body of defendant in cuftody, and at the fame time go on with a foit again ft the other bail whiph has been fixed. He cannot, however, have more than one fatisfafition.
Let the defendants take the effe£t of their motion, on payment of coils.